DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 13-22 in the reply filed on October 13, 2022 is acknowledged.
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.
Specification
The disclosure is objected to because of the following informalities: the equation shown on page 3 of the original specification is incorrect, since it seems that a plus sign “+” is missing between the evaporated water and the solids. Note as it is now, since there is no sign between the variables then it is interpreted as a multiplication and thus the units would be all wrong. Besides the equation comes from a material balance, which the denominator is the sum of the materials.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 18 are vague and indefinite, because it is unclear if all the variables a) through c) need to be evaluated or they are in the alternative, since there is no a conjunction, i.e., “and,” “or” separating the variables. It seems that it should be in the alternative, because the measure of either a) or b) would give the other one, e.g., a)=1-b) or b)=1-a); however, this also make the claims vague and indefinite, because, it is unclear how measuring just one of them or just a) and b), the dryness could be obtained from the equation without the variable c). It seems that a combination of { a) and c)} or {b) and c)} needs to be measured to obtain the dryness as recited in the specification using the equation on page 3. There is nothing in the specification that teaches/discloses how could the dryness be obtained without the combination shown above.
	Claim 15 is vague and indefinite as what to other further variable can be measure and used to determine the dryness and thus the metes and bounds of patent protection desired cannot be ascertained.
	Claim 20 is vague and indefinite since recites the provision of a fabric or a felt, but just recite the conditioning of the fabric and thus it is unclear if it only applies to the fabric and not the felt. Therefore, the metes and bounds of patent protection desired cannot be ascertained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lindsey et al., (hereafter Lindsey), US Patent No. 9,284,686 B1 and Almi et al, (hereafter Almi), US Patent Application Publication No. 2003/0222219 A1.
	 With regard to claims 16-17, both, Lindsey and  Almi, teach a method of controlling/regulating a papermaking machine by the online measuring of the moisture/dryness1 of the fibrous web including the measuring the dryness/moisture profile before the drying cylinder. Both references teach a papermaking machine including a drying Cylinder or Yankee Dryer and hoods associated with the drying device and a reel-up to wind the web forming a  parent roll; see figure 2, column 2, line 26 through column 3, line 4; column 4, lines 6-12 and column 18, lines 3-23 of Lindsey and figure 1 and ¶-[0025]-[0026] and [0036] of Almi.
	Regarding to claim 22, both references teach passing the web through a nip before the drying cylinder; see figure 2 and column 4, line 44 through column 5, line 7 of Lindsey, which teaches a nip (300) at the press and nip (512) made with roll (209) and drying cylinder (120C); figure 1 and ¶-[00236] of Almi which teaches a nip at the press.
	It seems that Lindsey and Almi teach the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over any of Lindsey and Almi in view of  Joiner, EP 0808942 A2.
	Both primary references have been explained above. They do not teach the control or regulating the temperature of the dryer hood by measuring moisture/dryness before the drying cylinder. However, Joiner teaches controlling of the dryness of a web passing through a hooded drying cylinder by controlling the temperature of the hoods; see column 3, line 34 through column 4, line 25. Joiner, id, teaches that  controlling the  temperature in the hood provides for a better moisture profile of the web. Therefore, controlling the temperature of the hoods of the dryers of the primary references a suggested by Joiner, using the dryness/moisture before the dryer as a variable as taught by the primary references, Lindsey and Almi, would have been obvious to one of ordinary skill in the art in other to control/improve the moisture profile of the web.
Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over any of Lindsey and Almi in view of any of Hermans et al., (hereafter Hermans), US Patent No. 8,277,609 B2, Weinstein et al., (hereafter Weinstein), US Patent No. 7,964,064 B2, MacHattie et al., (hereafter MacHattie), US Patent No. 7,811,417 B2 and Walker, US Patent No. 4,378,639.
Both primary references have been explained above. They fail to teach the controlling/regulating a condition of the fabric or dosing of chemicals as a function of the dryness of the web before drying cylinder. However, all the secondary references evidences that that condition of the fabric or felt and addition of chemicals using the dryness/moisture of the web before the drying cylinder is common in the art; see column 2, lines 17-35 and claims 5 and 12 of Walker; Abstract and column 4, lines 26-67 of MacHattie;  column 4, lines 27-37 of Weinstein and column 3, lines 38-52 of Hermans. Therefore, controlling the conditioning of the fabric or felts and dosing of chemicals as suggested/evidenced by the secondary/evidentiary references using the dryness/moisture before the drying cylinder as taught by the primary references would have been obvious to one of ordinary skill in the art since those are common operations in the art and thus one of ordinary skill in the art would have reasonable expectation of success if such controls, i.e., the one suggested by the secondary/evidentiary references were used as the control taught by the primary references.
Allowable Subject Matter
Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process for Determining the Dryness of Fibrous Webs in Papermaking.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF



    
        
            
        
            
        
            
    

    
        1 Note that  for this case dryness are dependent properties with only 1 degree of freedom, that is, knowing one you know the other as  1-the other property or in % 100-% of the other, and thus knowing the moisture is directly related to the dryness.